        Case 1:21-cv-02879-GBD Document 15 Filed 09/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
ELIDIO LEONOR FERNANDO VILLEGAS and
CELSO FELIX GALVEZ, individually and on
behalf of all others similarly situated,

                             Plaintiffs,                                ORDER
                                                                 21 Civ. 2879 (GBD)
               -against-

CJ'S MARKET INC, CKIM'S FRUIT &
VEGETABLE INC, AND JEMI LEE and CHUL
JAE KIM, as individuals,

                       Defendants.
------------------------------------x
GEORGE B. DANIELS, United States District Judge:

       This Court has been advised that the parties have reached agreement on all issues in this

FLSA matter. Pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015),

the parties shall move for settlement approval by October 20, 2021.

       The initial conference scheduled for October 5, 2021 is adjourned to November 9, 2021

at 9:30 a.m.

Dated: September 21, 2021
       New York, New York

                                                         SO ORDERED.




                                                                      es District Judge
